         Case 2:20-cv-01145-GGG-JVM Document 33 Filed 06/02/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

LATIASHA SMITH WILLIAMS        *                          CIVIL ACTION NO.
                               *                          2:20-cv-01145-GGG-JVM
      Plaintiff                *
                               *                          SECTION “T”
VERSUS                         *                          JUDGE: GREG G. GUIDRY
                               *
                               *                          DIVISION “1”
STATE OF LOUISIANA AND ITS     *                          MAGISTRATE JUDGE
ITS SUBDIVISION, THE LOUISIANA *                          JANIS VAN MEERVELD
DEPARTMENT OF PUBLIC SAFETY    *
AND CORRECTIONS, SECRETARY     *
JAMES LEBLANC, WARDEN ROBERT *
TANNER, CAPTAIN BRINK HILLMAN, *
SERGEANT GARY KING, SERGEANT *
JOHN CRAIN, SERGEANT DUSTIN    *
ROGERS, AND JOHN DOES,         *
                               *
      Defendants               *

______________________________________________________________________________

    GARY KING’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
          MOTION TO REMAND AND ALTERNATIVELY, MOTION FOR
                       PARTIAL SUMMARY JUDGMENT
______________________________________________________________________________

MAY IT PLEASE THE COURT:

           NOW INTO COURT, through undersigned counsel, comes Defendant Gary King (“Sgt.

King”) for the purpose of filing this, his Memorandum of Law in Opposition to Plaintiff’s

Motion to Remand and Alternatively, Motion for Partial Summary Judgment 1 in the above-

referenced action.      Pursuant to Fed. R. Civ. Proc. 7(b)(1)(B), following are the grounds

supporting the instant Opposition:




1
    Rec. Doc. No. 25.


3133380 v1
          Case 2:20-cv-01145-GGG-JVM Document 33 Filed 06/02/20 Page 2 of 4



I.         Factual Background and Procedural History.

           Co-Defendants Brink Hillman, Dustin Rodgers and John Crain have previously filed

Oppositions to the instant Motion to Remand (Rec. Doc. Nos. 29, 30, and 31, respectively). Co-

Defendants the State of Louisiana, the Department of Public Safety and Corrections, Secretary

James LeBlanc and Warden Robert Tanner likewise have filed a thorough Memorandum in

opposition to the instant Motion (Rec. Doc. No. 32). Sgt. King will not unnecessarily repeat any

information or argument already provided to the Court by other co-Defendants, but Sgt. King

will point out to the Court that he is no longer employed with the State of Louisiana (in any

capacity) and undersigned Counsel filed Sgt. King’s Answer in this matter on behalf of the office

of Louisiana Attorney General Jeff Landry and as Special Assistant Attorneys General acting on

behalf of the Louisiana Attorney General. 2

           Sgt. King is similarly situated as co-Defendants Dustin Rodgers, John Crain, and Brink

Hillman insofar as all are currently former employees of the State of Louisiana. Sgt. King is

further similarly situated as all Defendants in this matter insofar as all facts alleged by Plaintiff in

her Petition for Damages involved Sgt. King’s actions while he was an employee of the State of

Louisiana and occurred within the course and scope of that employment. There is, therefore, no

discernible distinction by and between the various Defendants with respect to the disposition of

the instant Motion and Sgt. King respectfully suggests that whatever decision the Court reaches

as to co-Defendants should be the same decision with respect to the disposition of the instant

Motion as to Sgt. King.

II.        Argument of Law and Citation of Authority.

           As stated above, co-Defendants have extensively briefed the issues governing the

disposition of Plaintiff’s Motion (inter alia, Rec. Doc. Nos. 29, 30, 31, and 32) and Sgt. King
2
    Rec. Doc. No. 21, at p. 19.
                                                  -2-

3133380 v1
          Case 2:20-cv-01145-GGG-JVM Document 33 Filed 06/02/20 Page 3 of 4



will not repeat those arguments here. Suffice it to say, the authority promulgated in Lapides v.

Board of Regents of the University System of Georgia, et al., 535 U.S. 613 (2002), and Simmons

v. Sabine River Authority, 823 F.Supp.2d 420 (W.D. La. 2011), along with the fact that

undersigned Counsel is representing Sgt. King in our capacity as Special Assistant Attorneys

General on behalf of Louisiana Attorney General Jeff Landry pursuant to La.R.S. 49:258 and

La.R.S. 13:5108.1 (as demonstrated by the Answer undersigned Counsel filed on behalf of Sgt.

King3), dictates that Defendants properly removed this matter to this Court and remand (of any

claims Plaintiff has asserted) is not appropriate.

           Plaintiff alleges claims under federal law including inter alia 42 U.S.C. § 1983 and the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. This Court has original jurisdiction

over Plaintiff’s federal law claims pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 due to the fact that Plaintiff’s state

law claims are so related to the federal law claims that they form part of the same case or

controversy under Article III of the United States Constitution. This Court, therefore, has original

and supplemental jurisdiction over all claims Plaintiff alleges in the instant matter.

           Defendants have effectively waived their Eleventh Amendment immunity to suit by

removing this matter to this Court, but have not waived their immunity from liability. Meyers ex

rel. Benzing v. Texas, 410 F.3d 236, 254 (5th Cir. 2005). Sgt. King adopts and asserts, as if

stated herein in extenso, all arguments and authority asserted in opposition to Plaintiff’s Motion

by co-Defendants the State of Louisiana, the Department of Public Safety and Corrections,

Secretary James LeBlanc, Warden Robert Tanner, Captain Brink Hillman, Sergeant Dustin

Rodgers and Sergeant John Crain. For these reasons, Sgt. King respectfully suggests Plaintiff’s

Motion to Remand and Alternatively, Motion for Partial Summary Judgment, should be denied.
3
    Rec. Doc. No. 21, at p. 19.
                                                 -3-

3133380 v1
        Case 2:20-cv-01145-GGG-JVM Document 33 Filed 06/02/20 Page 4 of 4



III.      Conclusion.

          Defendants, with the consent and authority of the Louisiana Attorney General, properly

removed this matter from the 19th Judicial District Court for the Parish of East Baton Rouge and

thereby waived Eleventh Amendment immunity to suit, but not from liability. Plaintiff’s Motion

to Remand and Alternatively, Motion for Partial Summary Judgment, therefore, should be

denied.

                                                Respectfully submitted,

                                                JEFF LANDRY
                                                ATTORNEY GENERAL

                                                /s/ Jacob K. Best
                                                ________________________________
                                                GUICE A. GIAMBRONE, III, T.A. (#25062)
                                                JACOB K. BEST (#29533)
                                                BLUE WILLIAMS, LLP
                                                SPECIAL ASSISTANT ATTORNEY GENERAL
                                                3421 N. Causeway Boulevard, Suite 900
                                                Metairie, LA 70002
                                                Telephone: (504) 830-4929
                                                Facsimile: (504) 849-3038
                                                Email: ggiambrone@bluewilliams.com
                                                        jbest@bluewilliams.com
                                                Attorneys for Defendant, Gary King

                                  CERTIFICATE OF SERVICE

          I do hereby certify I have on this 2nd day of June, 2020, filed a true and accurate copy of

the foregoing pleading with the Clerk of Court for the United States District Court for the

Eastern District of Louisiana by using the CM/ECF system which will provide notice of the

electronic filing to Counsel for all parties.


                                                /s/ Jacob K. Best
                                                _____________________________
                                                Jacob K. Best


                                                  -4-

3133380 v1
